Title: To Benjamin Franklin from ——— Bevos, 28 December 1778
From: Bevos, ——
To: Franklin, Benjamin


This is the only document among Franklin’s papers that alludes to his participation in the Masonic ceremony held on November 28 by the Loge des Neuf Soeurs to honor Voltaire’s memory. Coming, as it did, in the footsteps of the August 25 commemoration by the Académie française of the philosopher, the celebration was an act of defiance flying in the face of the clergy’s unrelenting abomination of Voltaire.
This makes Franklin’s participation in the event of considerable importance. One month before it took place, the writer of Bachaumont’s Mémoires secrets was already predicting that the American would attend: “On ne doute pas que le Dr Franklin, affilié à la même loge, l’héritier du tablier de Voltaire, l’ami & l’admirateur du défunt, n’y assiste & ne se distingue par quelque marque de son zèle en ce jour mémorable.” Why Franklin, always so careful not to antagonize the King or the government, chose to take part in what amounted to a subversive ceremony is a mystery to us. He may not have understood its full import: Condorcet, Diderot, and d’Alembert had announced their intention to be initiated that day and only withdrew at the last minute.
Presided over by the current Vénérable, Lalande, the ceremony took place at the lodge’s seat in the rue du Pot-de-Fer-Saint-Sulpice and started with the initiation of new members, the most famous of  whom was the painter Jean-Baptiste Greuze. Gathered in a vast auditorium dramatically lit and draped in black, the audience then listened to various eulogies alternating with the music of Rameau, Gluck, and Piccini, who also acted as conductor. By extraordinary exception there were two women among the audience, one of them Voltaire’s niece, Mme. Denis, who presented the lodge with a bust of her uncle done by Houdon. The high point of this first part of the proceedings was the reading by the poet Roucher of some overtly anticlerical passages of his forthcoming work, Les Mois. Finally, a huge painting representing the apotheosis of Voltaire was unveiled, and Franklin, along with two other participants, laid beneath it the crowns that had just been bestowed upon them.
The assembly then transferred itself for the banquet to a room full of flowers and bright decorations. Roucher was asked to read some more verse, and a line that clearly alluded to Franklin (“Le tonnere captif vient mourir à ses pieds”) provoked an ovation.
The ceremony had serious consequences for the Neuf Soeurs and almost cost the lodge its existence. The Grand Orient, hub of the Masonic organizations, was entrusted with restoring discipline to a lodge known for its autonomous tendencies. On the ground that it never should have allowed two women to see the Masons in full regalia, and on various other charges, the Grand Orient expelled the Nine Sisters from their seat, throwing out all their belongings including the Houdon bust. In the months following, Lalande put up a spirited defense while Paris took sides. Probably not by coincidence, a settlement was reached on May 20, 1779, exactly one day before Franklin took over as Vénérable.
 
Monsieur et cher frere
Paris 28 Xbre 1778
J’ai eu le bonheur de vous Voir aux neuf soeurs le jour qu’on Celebroit L’apotheose de Voltaire, Je dinai prés de vous, puisque le hazard me plaça entre Vous et le Pôete Rocher qui nous donna de si beaux Vers. Mon coeur desire de vous presenter ses sentimens; et chargé par une chambre de Commerce en Languedoc de savoir les productions du nouveau hamsphire Rhode Island, La Pensilvanie enfin les 13 Etats nos amis, je voudrais vous prier de m’admettre a vos audiences. Le jour qu’il vous plaira un quart d’heure de votre instruction et de mon admiration sera precieux pour toujours a celui qui est avec la plus affectueuse consideration, et par les nombres heureux et fraternels de la Lumiere maconique Monsieur et cher frere Votre tres humble et tres obeissant serviteur
BevosRue St andré des arts hotel Chateau Vieux
 
Notation: Bevoz Paris 28. Xbre. 1778.
